Title: Meeting of the Commissioners of the Sinking Fund, [21 February 1793]
From: Commissioners of the Sinking Fund,Hamilton, Alexander
To: 


[Philadelphia, February 21, 1793]
At a meeting of the trustees of the sinking fund, in the committee room of the Senate, February 21st, 1793,
Present: The Vice President, Chief Justice, Secretary of State, Secretary of the Treasury, and Attorney General.
The Vice President laid before the Board, a resolution of the House of Representatives of the 19th instant, directing the Board to lay before them a statement of all their proceedings not heretofore furnished; Whereupon,
Resolved, That a copy of the journal of the Board, and a statement of the purchases made, since the last report to Congress, be prepared and forwarded.
